Citation Nr: 1705684	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-09 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of left elbow ulnar surgery.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to March 1974 and from March 1980 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that awarded service connection for residuals of left elbow ulnar nerve surgery, cubital tunnel, with decreased range of motion and assigned an initial, noncompensable disability rating, effective April 1, 2007.  In December 2008, the RO increased this rating to 10 percent, effective April 1, 2007.  

The case was previously before the Board in April 2010 and February 2013, both times having been remanded to the RO for additional development.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an initial rating in excess of 10 percent for residuals of left elbow ulnar nerve surgery.  See February 2013 Board Decision; see also Rice v. Shinseki, 22 Vet. App. 441 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but the left elbow claim must again be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In a recent precedential decision, the U.S. Court of Appeals for Veterans Claims (Court) held that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. 158 at 169-70 (citing 38 C.F.R. § 4.59 (2016).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

The August 2013 VA examination report provides range of motion results for the left elbow, but does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Further, with respect to the TDIU claim, the Veteran's current employment status remains unclear based on the record.  As noted in the prior remand, it appears that he had previously worked until approximately April 2011, based on a July 2010 statement he submitted indicating that he was working in Afghanistan through that time.  At his October 2011 neurological examination, it was noted that he was unemployed and seeking employment.  However, he did not respond to the RO's subsequent requests that he complete, sign, and return a VA Form 21-8940.  See RO letters to the Veteran dated July 11, 2013, and April 20, 2015.  In addition, there is no information concerning his employment history in the August 2013 VA examination report(s).  As such, additional development is required concerning this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940.  

2.  Make arrangements to obtain the Veteran's updated private and/or VA treatment records.

3.  After the above records have been obtained, schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and severity of his residuals of left elbow ulnar surgery.  The examiner(s) should review the record in conjunction with the examination(s).  The examination(s) should be performed in accordance with the Disability Benefits Questionnaire(s) (DBQs).  

The examiner(s) should identify all residuals of the Veteran's left elbow ulnar surgery, to include any orthopedic and neurological residuals.  All appropriate testing, to include x-rays and NCS/EMG if warranted, should be conducted.

The examiner(s) should test the range of motion (flexion, extension, supination and pronation) of the left elbow/forearm in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

As to any neurological manifestations, the examiner(s) should identify the nerve(s) involved and describe all current symptoms and ascertain the degree of neurological impairment (i.e., mild, moderate, severe, or complete). 

Any opinions expressed by the examiner(s) must be accompanied by a complete rationale.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the issue of entitlement to a TDIU.   The examiner should review the record in conjunction with the examination.  

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., residuals of left elbow ulnar surgery; left shoulder dislocation; right shoulder strain; lumbosacral strain; left knee patellofemoral syndrome; anterior talofibular ligament strain, left ankle; anterior talofibular ligament strain, right ankle; tinnitus; hearing loss; chronic prostatitis; residuals of cataract surgery; residual scar of the left eyelid; and left elbow scar/adhesion) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





